Mr. Caswell received the money in trust to purchase negroes therewith for the benefit of the widow and children ; and (his trust was executed, and he no longer a trustee when the purchase was made ; he was not a trustee of the negroes purchased %vith the money. The reason why he was made a trustee, probably was, lest the widow should misapply and waste the money were it given into her care —it is needless, therefore, to consider what the consequences would be had he been a trastee of the negroes. The property in the negroes was vested in the widow and children jointly, and the joint money was severed as to tier by her interman iage with Williams ; as to the children, it was severed by the act of 1784, and each child became eati-*65fled to one-third in severalty: Nothing passed by the gift of the defendant, for her third vested by the marriage in Williams and belonged t© his representatives at the time of the gift; the testator then having been entitled to one-third only, the judgment must be for the fifty pounds.
Judgment accordingly.